Title: To Thomas Jefferson from James Westwood Wallace, 20 October 1808
From: Wallace, James Westwood
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     
                        [on or before 20 Oct. 1808]
                  
                  I postponed answering your favor of June, untill I received the sigars which you friendly sent: they are truly very fine, and thankfully received.
                  Your wild Geese, are in high order. The Indiginous flowers, which I saved for you, died; in the dryness of our Summer.
                  With the Geese be pleased to accept a pair of Summer Ducks, hatched, and raised by a hen, they are very gentle, and I hope will breed with you; their flesh is as delicious to the taste, as their plumage beautiful to the eye.
                  While Kingdoms are sicck, groaning and diing, ’tis delightful to see our republic in good health, to secure this health, had I power to call out one hundred thousand volunteer Militia, I would place ten thousand in Boston, and Wm. Duane their commander. 
                  Mr. Jefferson may God Bless you.
                  
                     Jas. W. Wallace 
                     
                  
               